Name: Council Regulation (EU) 2019/998 of 13 June 2019 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: industrial structures and policy;  agricultural activity;  agricultural policy;  production;  tariff policy;  trade
 Date Published: nan

 20.6.2019 EN Official Journal of the European Union L 163/13 COUNCIL REGULATION (EU) 2019/998 of 13 June 2019 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure the sufficient and uninterrupted supply of certain agricultural and industrial products which are produced in insufficient quantities in the Union and thereby avoid any disturbances on the market for those products, autonomous tariff quotas were opened by Council Regulation (EU) No 1388/2013 (1). Within those tariff quotas, products can be imported into the Union at reduced or zero duty rates. (2) As it is in the Union's interest to ensure an adequate supply of certain industrial products and having regard to the fact that identical, equivalent or substitute products are not produced in sufficient quantities within the Union, it is necessary to open new tariff quotas with order numbers 09.2594, 09.2595, 09.2596, 09.2597, 09.2598 and 09.2599 at zero duty rates for appropriate quantities of those products. (3) In the case of the tariff quotas with order numbers 09.2679, 09.2683 and 09.2888, the quota volumes should be increased, as an increase is in the interest of the Union. In the case of the tariff quota bearing order number 09.2723, the quota volume should be increased retroactively for the period from 1 January to 31 December 2018. (4) For the tariff quota with order number 09.2740, the products covered by that tariff quota are covered not only by CN code 2309 90 96 but also by CN code 2309 90 31. The indication of the CN code for that tariff quota should therefore be adapted. (5) As it is no longer in the Union's interest to maintain the tariff quota with order number 09.2870, it should be closed with effect from 1 July 2019. (6) The tariff quotas with order numbers 09.2633, 09.2643, 09.2620 and 09.2932 should be closed as a result of the implementation of the agreement in the form of the Declaration on the Expansion of Trade in Information Technology Products (2), which reduced the duty rate for the products concerned to zero. (7) Taking into account the amendments to be made and for the sake of clarity, the Annex to Regulation (EU) No 1388/2013 should be replaced. (8) In order to avoid any interruption of the application of the tariff quota scheme and to comply with the guidelines set out in the communication from the Commission concerning autonomous tariff suspensions and quotas (3), the changes provided for in this Regulation regarding the tariff quotas for the products concerned should apply from 1 July 2019 and, for the tariff quota with order number 09.2723, from 1 January 2018. This Regulation should therefore enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1388/2013 is amended as follows: (1) the row for tariff quota with order number 09.2723 is replaced by the following: 09.2723 ex 3911 90 19 10 Poly(oxy-1,4-phenylenesulphonyl-1,4-phenyleneoxy-4,4 ²-biphenylene) 1.1.-31.12. 5 000 tonnes 0 % (2) it is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2019. However, point (1) of Article 1 shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 2019. For the Council The President M.C. BUDÃ I (1) Council Regulation (EU) No 1388/2013 of 17 December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) No 7/2010 (OJ L 354, 28.12.2013, p. 319). (2) OJ L 161, 18.6.2016, p. 4. (3) OJ C 363, 13.12.2011, p. 6. ANNEX Order number CN code TARIC Description Quota period Quota volume Quota duty 09.2637 ex 0710 40 00 ex 2005 80 00 20 30 Corn cobs (Zea mays var. saccharata) whether or not cut, with a diameter of 10 mm or more, but not more than 20 mm, for use in the manufacture of products of the food industry for treatment other than simple repacking (1) (2) (3) 1.1.-31.12. 550 tonnes 0 % (3) 09.2849 ex 0710 80 69 10 Mushrooms of the species Auricularia polytricha (uncooked or cooked by steaming or boiling), frozen, for the manufacture of prepared meals (1) (2) 1.1.-31.12. 700 tonnes 0 % 09.2664 ex 2008 60 39 30 Sweet cherries containing added spirit, with a sugar content of not more than 9 % by weight, of a diameter of not more than 19,9 mm, with stones, for use in chocolate products (2) 1.1.-31.12. 1 000 tonnes 10 % 09.2740 ex 2309 90 31 ex 2309 90 96 87 97 Soya bean protein concentrate containing by weight:  60 % ( ± 10 %) of crude protein,  5 % ( ± 3 %) of crude fibre,  5 % ( ± 3 %) of crude ash, and  3 % or more but not more than 6,9 % of starch, for use in the manufacture of animal feed products (2) 1.1.-31.12. 30 000 tonnes 0 % 09.2913 ex 2401 10 35 ex 2401 10 70 ex 2401 10 95 ex 2401 10 95 ex 2401 10 95 ex 2401 20 35 ex 2401 20 70 ex 2401 20 95 ex 2401 20 95 ex 2401 20 95 91 10 11 21 91 91 10 11 21 91 Natural unmanufactured tobacco, whether or not cut in regular size, having a custom value of not less than Euro 450 per 100 kg net weight, for use as binder or wrapper for the manufacture of goods falling within subheading 2402 10 00 (2) 1.1.-31.12. 6 000 tonnes 0 % 09.2828 2712 20 90 Paraffin wax containing by weight less than 0,75 % of oil 1.1.-31.12. 120 000 tonnes 0 % 09.2600 ex 2712 90 39 10 Slack wax (CAS RN 64742-61-6) 1.1.-31.12. 100 000 tonnes 0 % 09.2928 ex 2811 22 00 40 Silica filler in the form of granules, with a purity by weight of 97 % or more of silicon dioxide 1.1.-31.12. 1 700 tonnes 0 % 09.2806 ex 2825 90 40 30 Tungsten trioxide, including blue tungsten oxide (CAS RN 1314-35-8 or CAS RN 39318-18-8) 1.1.-31.12. 12 000 tonnes 0 % 09.2872 ex 2833 29 80 40 Caesium sulphate (CAS RN 10294-54-9) in solid form or as aqueous solution containing by weight 48 % or more but not more than 52 % of caesium sulphate 1.1.-31.12. 160 tonnes 0 % 09.2929 2903 22 00 Trichloroethylene (CAS RN 79-01-6) 1.1.-31.12. 15 000 tonnes 0 % 09.2837 ex 2903 79 30 20 Bromochloromethane (CAS RN 74-97-5) 1.1.-31.12. 600 tonnes 0 % 09.2933 ex 2903 99 80 30 1,3-Dichlorobenzene (CAS RN 541-73-1) 1.1.-31.12. 2 600 tonnes 0 % 09.2700 ex 2905 12 00 10 Propan-1-ol (propyl alcohol) (CAS RN 71-23-8) 1.1.-31.12. 15 000 tonnes 0 % 09.2830 ex 2906 19 00 40 Cyclopropylmethanol (CAS RN 2516-33-8) 1.1.-31.12. 20 tonnes 0 % 09.2851 ex 2907 12 00 10 O-cresol (CAS RN 95-48-7) having a purity of not less than 98,5 % by weight 1.1.-31.12. 20 000 tonnes 0 % 09.2704 ex 2909 49 80 20 2,2,2 ²,2 ²-Tetrakis(hydroxymethyl)-3,3 ²-oxydipropan-1-ol (CAS RN 126-58-9) 1.1.-31.12. 500 tonnes 0 % 09.2624 2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) (CAS RN 121-32-4) 1.1.-31.12. 1 950 tonnes 0 % 09.2683 ex 2914 19 90 50 Calcium acetylacetonate (CAS RN 19372-44-2) for use in the manufacture of stabilisator systems in tablet form (2) 1.1.-31.12. 200 tonnes 0 % 09.2852 ex 2914 29 00 60 Cyclopropyl methyl ketone (CAS RN 765-43-5) 1.1.-31.12. 300 tonnes 0 % 09.2638 ex 2915 21 00 10 Acetic acid (CAS RN 64-19-7) of a purity by weight of 99 % or more 1.1.-31.12. 1 000 000 tonnes 0 % 09.2972 2915 24 00 Acetic anhydride (CAS RN 108-24-7) 1.1.-31.12. 50 000 tonnes 0 % 09.2679 2915 32 00 Vinyl acetate (CAS RN 108-05-4) 1.1.-31.12. 400 000 tonnes 0 % 09.2728 ex 2915 90 70 85 Ethyl trifluoroacetate (CAS RN 383-63-1) 1.1.-31.12. 400 tonnes 0 % 09.2665 ex 2916 19 95 30 Potassium (E,E)-hexa-2,4-dienoate (CAS RN 24634-61-5) 1.1.-31.12. 8 250 tonnes 0 % 09.2684 ex 2916 39 90 28 2,5-dimethylphenylacetyl chloride (CAS RN 55312-97-5) 1.1.-31.12. 400 tonnes 0 % 09.2599 ex 2917 11 00 40 Diethyl oxalate (CAS RN 95-92-1) 1.7.-31.12. 250 tonnes 0 % 09.2769 ex 2917 13 90 10 Dimethyl sebacate (CAS RN 106-79-6) 1.1.-31.12. 1 000 tonnes 0 % 09.2634 ex 2917 19 80 40 Dodecanedioic acid (CAS RN 693-23-2), of a purity by weight of more than 98,5 % 1.1.-31.12. 4 600 tonnes 0 % 09.2808 ex 2918 22 00 10 O-acetylsalicylic acid (CAS RN 50-78-2) 1.1.-31.12. 120 tonnes 0 % 09.2646 ex 2918 29 00 75 Octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (CAS RN 2082-79-3) with  a sieve passing fraction at a mesh width of 500 Ã ¼m of more than 99 % by weight, and  a melting point of 49 °C or more, but not more than 54 °C, for use in the manufacture of PVC processing stabilizer-one packs based on powder mixtures (powders or press granulates) (2) 1.1.-31.12. 380 tonnes 0 % 09.2647 ex 2918 29 00 80 Pentaerythritol tetrakis (3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) (CAS RN 6683-19-8)  with a sieve passing fraction at a mesh width of 250 Ã ¼m of more than 75 % by weight and at a mesh width of 500 Ã ¼m of more than 99 % by weight, and  a melting point of 110 °C or more, but not more than 125 °C, for use in the manufacture of PVC processing stabilizer-one packs based on powder mixtures (powders or press granulates) (2) 1.1.-31.12. 140 tonnes 0 % 09.2975 ex 2918 30 00 10 Benzophenone-3,3 ²,4,4 ²-tetracarboxylic dianhydride (CAS RN 2421-28-5) 1.1.-31.12. 1 000 tonnes 0 % 09.2688 ex 2920 29 00 70 Tris (2,4-di-tert-butylphenyl)phosphite (CAS RN 31570-04-4) 1.1.-31.12. 6 000 tonnes 0 % 09.2648 ex 2920 90 10 70 Dimethyl Sulphate (CAS RN 77-78-1) 1.1.-31.12. 18 000 tonnes 0 % 09.2598 ex 2921 19 99 75 Octadecylamine (CAS RN 124-30-1) 1.7.-31.12. 200 tonnes 0 % 09.2649 ex 2921 29 00 60 Bis(2-dimethylaminoethyl)(methyl)amine (CAS RN 3030-47-5) 1.1.-31.12. 1 700 tonnes 0 % 09.2682 ex 2921 41 00 10 Aniline (CAS RN 62-53-3) with a purity by weight of 99 % or more 1.1.-31.12. 150 000 tonnes 0 % 09.2617 ex 2921 42 00 89 4-Fluoro-N-(1-methylethyl)benzeneamine (CAS RN 70441-63-3) 1.1.-31.12. 500 tonnes 0 % 09.2602 ex 2921 51 19 10 O-phenylenediamine (CAS RN 95-54-5) 1.1.-31.12. 1 800 tonnes 0 % 09.2730 ex 2921 59 90 80 4,4 ²-Methanediyldianiline (CAS RN 101-77-9) in form of granules, for use in the manufacture of prepolymers (2) 1.1.-31.12. 200 tonnes 0 % 09.2854 ex 2924 19 00 85 3-Iodoprop-2-ynyl N-butylcarbamate (CAS RN 55406-53-6) 1.1.-31.12. 250 tonnes 0 % 09.2874 ex 2924 29 70 87 Paracetamol (INN) (CAS RN 103-90-2) 1.1.-31.12. 20 000 tonnes 0 % 09.2742 ex 2926 10 00 10 Acrylonitrile (CAS RN 107-13-1), for use in the manufacture of goods of chapter 55 and heading 6815 (2) 1.1.-31.12. 50 000 tonnes 0 % 09.2856 ex 2926 90 70 84 2-Nitro-4(trifluoromethyl)benzonitrile (CAS RN 778-94-9) 1.1.-31.12. 900 tonnes 0 % 09.2708 ex 2928 00 90 15 Monomethylhydrazine (CAS 60-34-4) in the form of an aqueous solution with a content by weight of monomethylhydrazine of 40 ( ± 5) % 1.1.-31.12. 900 tonnes 0 % 09.2685 ex 2929 90 00 30 Nitroguanidine (CAS RN 556-88-7) 1.1.-31.12. 6 500 tonnes 0 % 09.2597 ex 2930 90 98 94 Bis[3-(triethoxysilyl)propyl]disulphide (CAS RN 56706-10-6) 1.7.-31.12. 3 000 tonnes 0 % 09.2596 ex 2930 90 98 96 2-Chloro-4-(methylsulphonyl)-3-((2,2,2-trifluoroethoxy)methyl) benzoic acid (CAS RN 120100-77-8) 1.7.-31.12. 150 tonnes 0 % 09.2842 2932 12 00 2-Furaldehyde (furfuraldehyde) 1.1.-31.12. 10 000 tonnes 0 % 09.2955 ex 2932 19 00 60 Flurtamone (ISO) (CAS RN 96525-23-4) 1.1.-31.12. 300 tonnes 0 % 09.2696 ex 2932 20 90 25 Decan-5-olide (CAS RN 705-86-2) 1.1.-31.12. 6 000 kilograms 0 % 09.2697 ex 2932 20 90 30 Dodecan-5-olide (CAS RN 713-95-1) 1.1.-31.12. 6 000 kilograms 0 % 09.2812 ex 2932 20 90 77 Hexan-6-olide (CAS RN 502-44-3) 1.1.-31.12. 4 000 tonnes 0 % 09.2858 2932 93 00 Piperonal (CAS RN 120-57-0) 1.1.-31.12. 220 tonnes 0 % 09.2878 ex 2933 29 90 85 Enzalutamide INN (CAS RN 915087-33-1) 1.1.-31.12. 1 000 kilograms 0 % 09.2673 ex 2933 39 99 43 2,2,6,6-Tetramethylpiperidin-4-ol (CAS RN 2403-88-5) 1.1.-31.12. 1 000 tonnes 0 % 09.2674 ex 2933 39 99 44 Chlorpyrifos (ISO) (CAS RN 2921-88-2) 1.1.-31.12. 9 000 tonnes 0 % 09.2880 ex 2933 59 95 39 Ibrutinib (INN) (CAS RN 936563-96-1) 1.1.-31.12. 5 tonnes 0 % 09.2860 ex 2933 69 80 30 1,3,5-Tris[3-(dimethylamino)propyl]hexahydro-1,3,5-triazine (CAS RN 15875-13-5) 1.1.-31.12. 600 tonnes 0 % 09.2595 ex 2933 99 80 49 1,4,7,10-Tetraazacyclododecane (CAS RN 294-90-6) 1.7.-31.12. 20 tonnes 0 % 09.2658 ex 2933 99 80 73 5-(Acetoacetylamino)benzimidazolone (CAS RN 26576-46-5) 1.1.-31.12. 400 tonnes 0 % 09.2675 ex 2935 90 90 79 4-[[(2-Methoxybenzoyl)amino]sulfonyl]benzoyl chloride (CAS RN 816431-72-8) 1.1.-31.12. 1 000 tonnes 0 % 09.2710 ex 2935 90 90 91 2,4,4-Trimethylpentan-2-aminium (3R,5S,E)-7-(4-(4-fluorophenyl)-6-isopropyl-2-(N-methylmethylsulfonamido)pyrimidin-5-yl)-3,5-dihydroxyhept-6-enoate (CAS RN 917805-85-7) 1.1.-31.12. 5 000 kilograms 0 % 09.2945 ex 2940 00 00 20 D-Xylose (CAS RN 58-86-6) 1.1.-31.12. 400 tonnes 0 % 09.2686 ex 3204 11 00 75 Colourant C.I. Disperse Yellow 54 (CAS RN 7576-65-0) and preparations based thereon with a colourant C.I. Disperse Yellow 54 content of 99 % or more by weight 1.1.-31.12. 250 tonnes 0 % 09.2676 ex 3204 17 00 14 Preparations based on Colourant C.I. Pigment Red 48:2 (CAS RN 7023-61-2) with a content thereof of 60 % or more but less than 85 % by weight 1.1.-31.12. 50 tonnes 0 % 09.2698 ex 3204 17 00 30 Colourant C.I. Pigment Red 4 (CAS RN 2814-77-9) and preparations based thereon with a colourant C.I. Pigment Red 4 content of 60 % or more by weight 1.1.-31.12. 150 tonnes 0 % 09.2659 ex 3802 90 00 19 Soda flux calcinated diatomaceous earth 1.1.-31.12. 35 000 tonnes 0 % 09.2908 ex 3804 00 00 10 Sodium lignosulphonate (CAS RN 8061-51-6) 1.1.-31.12. 40 000 tonnes 0 % 09.2889 3805 10 90 Sulphate turpentine 1.1.-31.12. 25 000 tonnes 0 % 09.2935 ex 3806 10 00 10 Rosin and resin acids obtained from fresh oleoresins 1.1.-31.12. 280 000 tonnes 0 % 09.2832 ex 3808 92 90 40 Preparation containing 38 % or more but not more than 50 % by weight of pyrithione zinc (INN) (CAS RN 13463-41-7) in an aqueous dispersion 1.1.-31.12. 500 tonnes 0 % 09.2876 ex 3811 29 00 55 Additives consisting of reaction products of diphenylamine and branched nonenes containing by weight:  28 % or more, but not more than 55 % of 4-monononyldiphenylamine,  45 % or more but not more than 65 % of 4,4 ²-dinonyldiphenylamine, and  not more than 5 % of 2,4-dinonyldiphenylamine and 2,4 ²-dinonyldiphenylamine, used for the manufacture of lubricating oils (2) 1.1.-31.12. 900 tonnes 0 % 09.2814 ex 3815 90 90 76 Catalyst consisting of titanium dioxide and tungsten trioxide 1.1.-31.12. 3 000 tonnes 0 % 09.2820 ex 3824 79 00 10 Mixtures containing by weight:  60 % or more but not more than 90 % of 2-chloropropene (CAS RN 557-98-2),  8 % or more but not more than 14 % of (Z)-1-chloropropene (CAS RN 16136-84-8),  5 % or more but not more than 23 % of 2-chloropropane (CAS RN 75-29-6),  not more than 6 % of 3-chloropropene (CAS RN 107-05-1), and  not more than 1 % of ethyl chloride (CAS RN 75-00-3) 1.1.-31.12. 6 000 tonnes 0 % 09.2644 ex 3824 99 92 77 Preparation containing by weight:  55 % or more but not more than 78 % of dimethyl glutarate,  10 % or more but not more than 30 % of dimethyl adipate, and  not more than 35 % of dimethyl succinate 1.1.-31.12. 10 000 tonnes 0 % 09.2681 ex 3824 99 92 85 Mixture of bis [3-(triethoxysilyl)propyl]sulphides (CAS RN 211519-85-6) 1.1.-31.12. 9 000 tonnes 0 % 09.2650 ex 3824 99 92 87 Acetophenone (CAS RN 98-86-2), with a purity by weight of 60 % or more but not more than 90 % 1.1.-31.12. 2 000 tonnes 0 % 09.2888 ex 3824 99 92 89 Mixture of tertiary alkyldimethyl amines containing by weight:  60 % or more but not more than 80 % of dodecyldimethylamine (CAS RN 112-18-5), and  20 % or more but not more than 30 % of dimethyl(tetradecyl)amine (CAS RN 112-75-4) 1.1.-31.12. 25 000 tonnes 0 % 09.2829 ex 3824 99 93 43 Solid extract of the residual, insoluble in aliphatic solvents, obtained during the extraction of rosin from wood, having the following characteristics:  a resin acid content not exceeding 30 % by weight,  an acid number not exceeding 110, and  a melting point of 100 °C or more 1.1.-31.12. 1 600 tonnes 0 % 09.2907 ex 3824 99 93 67 Mixture of phytosterols, in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanols/sterols or stanol/sterol esters (2) 1.1.-31.12. 2 500 tonnes 0 % 09.2639 3905 30 00 Poly(vinyl alcohol), whether or not containing unhydrolysed acetate groups 1.1.-31.12. 15 000 tonnes 0 % 09.2671 ex 3905 99 90 81 Poly(vinyl butyral)(CAS RN 63148-65-2):  containing by weight 17,5 % or more, but not more than 20 % of hydroxyl groups, and  with a median particle size (D50) of more than 0,6 mm 1.1.-31.12. 12 500 tonnes 0 % 09.2846 ex 3907 40 00 25 Polymer blend of polycarbonate and poly(methyl methacrylate) with a polycarbonate content of not less than 98,5 % by weight, in the form of pellets or granules, with a luminous transmittance of not less than 88,5 %, measured using a test sample with a thickness of 4 mm at a wavelength of Ã » = 400 nm (according to ISO 13468-2) 1.1.-31.12. 2 000 tonnes 0 % 09.2723 ex 3911 90 19 10 Poly(oxy-1,4-phenylenesulphonyl-1,4-phenyleneoxy-4,4 ²-biphenylene) 1.1.-31.12. with effect from 1.1.2018 5 000 tonnes 0 % 09.2816 ex 3912 11 00 20 Cellulose acetate flakes 1.1.-31.12. 75 000 tonnes 0 % 09.2864 ex 3913 10 00 10 Sodium alginate, extracted from brown seaweed (CAS RN 9005-38-3) 1.1.-31.12. 10 000 tonnes 0 % 09.2641 ex 3913 90 00 87 Sodium hyaluronate, non-sterile, with:  a weight average molecular weight (Mw) of not more than 900 000 ,  an endotoxin level of not more than 0,008 Endotoxin units (EU)/mg,  an ethanol content of not more than 1 % by weight,  an isopropanol content of not more than 0,5 % by weight 1.1.-31.12. 200 kilograms 0 % 09.2661 ex 3920 51 00 50 Sheets of polymethylmethacrylate conforming to standards:  EN 4364 (MIL-P-5425E) and DTD5592A, or  EN 4365 (MIL-P-8184) and DTD5592A 1.1.-31.12. 100 tonnes 0 % 09.2645 ex 3921 14 00 20 Cellular block of regenerated cellulose, impregnated with water containing magnesium chloride and quaternary ammonium compounds, measuring 100 cm ( ± 10 cm) Ã  100 cm ( ± 10 cm) Ã  40 cm ( ± 5 cm) 1.1.-31.12. 1 700 tonnes 0 % 09.2848 ex 5505 10 10 10 Waste of synthetic fibres (including noils, yarn waste, and garnetted stock) of nylon or other polyamides (PA6 and PA66) 1.1.-31.12. 10 000 tonnes 0 % 09.2721 ex 5906 99 90 20 Woven and laminated rubberised textile fabric with the following characteristics:  with three layers,  one outer layer consists of acrylic fabric,  the other outer layer consists of polyester fabric,  the middle layer consists of chlorobutyl rubber,  the middle layer has a weight of 452 g/m2 or more but not more than 569 g/m2,  the textile fabric has a total weight of 952 g/m2 or more but not more than 1 159 g/m2,  the textile fabric has a total thickness of 0,8 mm or more but not more than 4 mm, used for the manufacture of the retractable roof of motor vehicles (2) 1.1.-31.12. 375 000 square metres 0 % 09.2594 ex 6909 19 00 55 Ceramic-carbon absorption cartridge:  extruded fired ceramic bound multicellular cylindrical structure,  10 or more % by weight but not more than 30 % by weight of activated carbon,  70 or more % by weight but not more than 90 % by weight of ceramic binder,  with a diameter of 29 mm or more but not more than 41mm,  a length of not more than 150 mm,  fired at temperature of 800 °C or more,  for vapours adsorption, of a kind used for assembly in fuel vapours absorbers in fuel systems of motor vehicles 1.7.-31.12. 500 000 pieces 0 % 09.2866 ex 7019 12 00 ex 7019 12 00 06 26 S glass stratifils (rovings):  composed of continuous glass filaments of 9 Ã ¼m ( ± 0,5 Ã ¼m),  measuring 200 tex or more but not more than 680 tex,  not containing any calcium oxide, and  with a breaking strength of more than 3 550 MPa determined by ASTM D2343-09, for use in the manufacture of aeronautics (2) 1.1.-31.12. 1 000 tonnes 0 % 09.2628 ex 7019 52 00 10 Glass web woven from glass fibre coated in plastic, of a weight of 120 g/m2( ± 10 g/m2), of a type used in rolling insect screens with fixed frames 1.1.-31.12. 3 000 000 square metres 0 % 09.2799 ex 7202 49 90 10 Ferro-chromium containing 1,5 % or more but not more than 4 % by weight of carbon and not more than 70 % of chromium 1.1.-31.12. 50 000 tonnes 0 % 09.2652 ex 7409 11 00 ex 7410 11 00 20 30 Refined copper foil and strips, electrolytically coated 1.1.-31.12. 1 020 tonnes 0 % 09.2734 ex 7409 19 00 20 Plates or sheets consisting of  a layer of a silicon nitride ceramic with a thickness of 0,32 mm ( ± 0,1 mm) or more but not more than 1,0 mm ( ± 0,1 mm),  covered on both sides with a foil of refined copper with a thickness of 0,8 mm ( ± 0,1 mm), and  on one side partially covered with a coating of silver 1.1.-31.12. 7 000 000 pieces 0 % 09.2662 ex 7410 21 00 55 Plates:  consisting of at least one layer of fibreglass fabric impregnated with epoxide resin,  covered on one or both sides with copper foil with a thickness of not more than 0,15 mm,  with a dielectric constant (DK) of less than 5,4 at 1 MHz, as measured according to IPC-TM-650 2.5.5.2,  with a loss tangent of less than 0,035 at 1 MHz, as measured according to IPC-TM-650 2.5.5.2,  with a comparative tracking index (CTI) of 600 or more 1.1.-31.12. 80 000 square metres 0 % 09.2834 ex 7604 29 10 20 Aluminium alloy rods with a diameter of 200 mm or more, but not exceeding 300 mm 1.1.-31.12. 2 000 tonnes 0 % 09.2835 ex 7604 29 10 30 Aluminium alloy rods with a diameter of 300,1 mm or more, but not more than 533,4 mm 1.1.-31.12. 1 000 tonnes 0 % 09.2736 ex 7607 11 90 83 Aluminium and magnesium alloy strip or foil:  of an alloy conforming to standards 5182-H19 or 5052-H19,  in rolls with an outside diameter of minimum 1 250 mm but not more than 1 350 mm,  of a thickness (tolerance - 0,006 mm) of 0,15 mm, 0,16 mm, 0,18 mm or 0,20 mm,  of a width ( tolerance ± 0,3 mm) of 12,5 mm, 15,0 mm, 16,0 mm, 25,0 mm, 35,0 mm, 50,0 mm or 356 mm,  having a camber tolerance of not more than 0,4 mm/750 mm,  of a flatness measurement: I-unit ± 4,  having a tensile strength of more than (5182-H19) 365 MPa or (5052-H19) 320 MPa,  of an elongation A50 of more than (5182-H19) 3 % or (5052-H19) 2,5 %, for use in the manufacture of slats for blinds (2) 1.1.-31.12. 600 tonnes 0 % 09.2906 ex 7609 00 00 20 Aluminium tube or pipe fittings for affixing to radiators of motor bikes (2) 1.1.-31.12. 3 000 000 pieces 0 % 09.2722 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium 1.1.-31.12. 80 000 tonnes 0 % 09.2840 ex 8104 30 00 20 Magnesium powder:  of purity by weight of 98 % or more, but not more than 99,5 %,  with a particle size of 0,2 mm or more but not more than 0,8 mm 1.1.-31.12. 2 000 tonnes 0 % 09.2629 ex 8302 49 00 91 Aluminium telescopic handle for use in the manufacture of luggage (2) 1.1.-31.12. 1 500 000 pieces 0 % 09.2720 ex 8413 91 00 50 Pump head for two cylinder high pressure pump made of forged steel, with:  milled threaded fittings with a diameter of 10 mm or more but not more than 36,8 mm, and  drilled fuel channels with a diameter of 3,5 mm or more but not more than 10 mm, of a kind used in diesel injection systems 1.1.-31.12. 65 000 pieces 0 % 09.2850 ex 8414 90 00 70 Aluminium alloy compressor wheel with:  a diameter of 20 mm or more, but not more than 130 mm, and  a weight of 5 g or more, but not more than 800 g, for use in the assembly of turbochargers without further machining (2) 1.1.-31.12. 5 900 000 pieces 0 % 09.2909 ex 8481 80 85 40 Exhaust valve for use in the manufacture of motorcycle exhaust gas systems (2) 1.1.-31.12. 1 000 000 pieces 0 % 09.2738 ex 8482 99 00 20 Brass cages  continuously or centrifugally cast,  turned,  containing by weight 35 % or more, but not more than 38 % of tin,  containing by weight 0,75 % or more, but not more than 1,25 % of lead,  containing by weight 1,0 % or more, but not more than 1,4 % of aluminium, and  with a tensile strength of 415 Pa or more, of a kind used for the manufacture of ball bearings 1.1.-31.12. 35 000 pieces 0 % 09.2690 ex 8483 30 80 20 Wave slide bearing for axial applications, of FeP01 steel (according to EN 10130-1991) with a sliding layer of porous sinter bronze and poly(tetrafluoroethylene), suitable for installation into motor bike suspension units 1.1.-31.12. 1 500 000 pieces 0 % 09.2763 ex 8501 40 20 ex 8501 40 80 40 30 Electric AC commutator motor, single-phase, with an output of 250 W or more, an input power of 700 W or more but not more than 2 700 W, an external diameter of more than 120 mm ( ± 0,2 mm) but not more than 135 mm ( ± 0,2 mm), a rated speed of more than 30 000 rpm but not more than 50 000 rpm, equipped with air-inducting ventilator, for use in the manufacture of vacuum cleaners (2) 1.1.-31.12. 2 000 000 pieces 0 % 09.2672 ex 8529 90 92 ex 9405 40 39 75 70 Printed circuit board with LED diodes:  whether or not equipped with prisms/lens, and  whether or not fitted with connector(s), for the manufacture of backlight units for goods of heading 8528 (2) 1.1.-31.12. 115 000 000 pieces 0 % 09.2003 ex 8543 70 90 63 Voltage controlled frequency generator, consisting of active and passive elements mounted on a printed circuit, contained in a housing with dimensions of not more than 30 mm Ã  30 mm 1.1.-31.12. 1 400 000 pieces 0 % 09.2910 ex 8708 99 97 75 Aluminium alloy support bracket, with mounting holes, whether or not with fixation nuts, for indirect connection of the gearbox to the car body for use in the manufacture of goods of Chapter 87 (2) 1.1.-31.12. 200 000 pieces 0 % 09.2694 ex 8714 10 90 30 Axle clamps, housings, fork bridges and clamping pieces, of aluminium alloy of a kind used for motor bikes 1.1.-31.12. 1 000 000 pieces 0 % 09.2868 ex 8714 10 90 60 Pistons for suspension systems, having a diameter of not more than 55 mm, of sintered steel 1.1.-31.12. 2 000 000 pieces 0 % 09.2668 ex 8714 91 10 ex 8714 91 10 ex 8714 91 10 21 31 75 Bicycle frame, constructed from carbon fibres and artificial resin, for use in the manufacture of bicycles (including e-bikes) (2) 1.1.-31.12. 350 000 pieces 0 % 09.2631 ex 9001 90 00 80 Unmounted glass lenses, prisms and cemented elements for use in the manufacture or repair of goods of CN codes 9002 , 9005 , 9013 10 and 9015 (2) 1.1.-31.12. 5 000 000 pieces 0 % (1) However, the suspension of tariff duties does not apply where the processing is carried out by retail or catering undertakings. (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (3) Only the ad valorem duty is suspended. The specific duty shall continue to apply.